DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/842,750, filed on 04/07/2020.
Claims 1-19 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. CN202010137965.0, filed on 03/03/2020.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/07/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim(s) 6 and 14 are objected to because of the following informalities:
Regarding Claim(s) 6 and 14, claims 6 and 14 recite the acronyms “KVM” and “CCTV” without spelling out the acronym at its first occurrence.  In an effort to prevent any inadvertent claim interpretations, it is suggested by the Examiner that the acronym be spelled out at its first occurrence.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2013/0278762; Hereinafter “Jiang”) in view of Liu Qian et al. (CN 108495092; Hereinafter “Qian”) in view of John et al. (US 11,227,060; Hereinafter “John”)
Regarding claim 14, Jiang teaches a safety system for a clean room, comprising: a cleanroom garment equipped with a plurality of RFID (radio frequency identification) tags (Jiang: Para. [0015], Wherein, the borrowing/returning terminal comprises a computer that comprises an RFID detector. The RFID detector identifies a user's employee identification card or electronic label of a cleanroom suit. Para. [0040], The automatic cleanroom suit management system backside servo 1 performs self-service borrowing/returning of cleanroom suits by applying RFID to the cleanroom suits carrying electronic labels at the backside.); 
a first RFID reader installed beside at least one machine in the clean room, wherein the first RFID reader is used for identifying the RFID tags on the cleanroom garment (Jiang: Para. [0015], Wherein, the borrowing/returning terminal comprises a computer that comprises an RFID detector. The RFID detector identifies a user's employee identification card or electronic label of a cleanroom suit. [cleanroom facilities include a suit-up room]);
Jiang does not explicitly teach a face recognition device installed at an entrance and an exit of a clean room. 
In an analogous art, Qian teaches a face recognition device installed at an entrance and an exit of a clean room (Qian: Claim 4, Face recognition module is separately connected with the customer data base, comparing module, second camera and second display screen, The face recognition module cannot be matched with the first data information obtaining the second data information that the comparing module contrasts Result after, the image of the human body of second camera shooting is transferred, and the image is identified).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Qian with the system and method of Liang to include a face recognition device installed at an entrance and an exit of a clean room because this functionality provides enhanced cleanroom protection by alerting when a user’s protection is not up to standard (Qian: Abstract).
Qian Does not explicitly teach a KVM network power interrupter is connected to a display screen of the machine
In an analogous art, John teaches a KVM network power interrupter is connected to a display screen of the machine (John: Col. 17, Lines 19-29, a sensor 112 may detect a user 110 who has been tagged (i.e., previously recorded in an internal mapping memory or external mapping memory or received a digital or physical tag detectable by the sensors 112). Under these circumstances, after detecting a tag or tagged user 110, or otherwise determining that a tag or tagged user 110 is within a field, the sensor 112 may generate sensor data that causes the user device 102 to switch from scrambled screen (scrambled content on the screen) to unscramble screen (unscrambled content on the screen) or vice-versa. [interrupter may scramble the display or remove power to an input of the display when a condition detect], Col.1, Lines 15-40).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of John with the system and method of Liang and Qian to include a KVM network power interrupter is connected to a display screen of the machine because this functionality provides enhanced security and protection of sensitive information inside cleanroom environments (John: Col. 1, Lines 15-40).
Regarding claim 16, Liang, in combination with Qian, and John teaches the safety system according to claim 14, wherein the KVM network power interrupter is used to cut off the power of the display screen of the machine (John: Col. 17, Lines 19-29, a sensor 112 may detect a user 110 who has been tagged (i.e., previously recorded in an internal mapping memory or external mapping memory or received a digital or physical tag detectable by the sensors 112). Under these circumstances, after detecting a tag or tagged user 110, or otherwise determining that a tag or tagged user 110 is within a field, the sensor 112 may generate sensor data that causes the user device 102 to switch from scrambled screen (scrambled content on the screen) to unscramble screen (unscrambled content on the screen) or vice-versa. [interrupter may scramble the display or remove power to an input of the display when a condition detect], Col.1, Lines 15-40).
Regarding claim 17, Liang, in combination with Qian, and John teaches the safety system according to claim 14, further comprising a face recognition and RFID system server connected to the face recognition device, wherein a plurality of personnel data and authority records are stored in the face recognition and RFID system server (Qian: Claim 4, Customer data base is stored with the identity information and image information of user).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2013/0278762; Hereinafter “Jiang”) in view of Liu Qian et al. (CN 108495092; Hereinafter “Qian”) in view of John et al. (US 11,227,060; Hereinafter “John”) in view of Wohltjen (US 2011/0227740).
Regarding claim 18, Liang, in combination with Qian, and John teaches the safety system according to claim 14, wherein the second RFID readers are used for identifying the RFID tags on the cleanroom garment.  
Liang, in combination with Qian, and John does not explicitly teach further comprising a plurality of second RFID readers arranged beside a plurality of walkways in the clean room. 
In an analogous art, Wohltjen teaches further comprising a plurality of second RFID readers arranged beside a plurality of walkways in the clean room, wherein the second RFID readers are used for identifying the RFID tags on the cleanroom garment (Wohltjen: Fig. 1, Claim 38, said enclosed facility comprises either or both of the following features: (i) has walls and at least some of said stations are separated from one another by one or more of said walls, said stations being arranged in a wireless network with transceivers for transmitting signals to and receiving signals from one another, and to a storage device; (ii) is selected from the group consisting of a patient care facility having multiple patient care locations and hand washing locations, said stations being located in at least some of said hand wash locations and at least some of said patient care locations, a medical laboratory, a clean-room manufactory, Claim 40, (a) an indicator tag worn by each of said personnel; (b) a detector at each of said stations for detecting each of said tags when it is located within a predetermined distance from said detector, and for reading information from said tag;)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wohltjen with the system and method of Liang, Qian, and John to include further comprising a plurality of second RFID readers arranged beside a plurality of walkways in the clean room because this functionality provides enhanced security via monitoring of personnel in an enclosed facility (Wohltjen: Para. [0001]).
Allowable Subject Matter
Regarding Claims 1-13, Claims 1-13 are allowed.
Regarding Claims 15 and 19, Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2012/0046792 by Secor ( Fig. 13, Para. [0207]).
Chinese Patent Application Publication No. CN 204926237 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437